138 N.J. 89 (1994)
648 A.2d 1127
STATE OF NEW JERSEY, PLAINTIFF-RESPONDENT,
v.
JAMES BAKER, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued September 27, 1994.
Decided October 27, 1994.
Robert L. Sloan, Assistant Deputy Public Defender, argued the cause for appellant (Susan L. Reisner, Acting Public Defender, attorney).
Robert A. Suarez, Assistant Prosecutor, argued the cause for respondent (Andrew K. Ruotolo, Jr., Union County Prosecutor, attorney; Mr. Suarez and Steven J. Kaflowitz, Assistant Prosecutor, of counsel and on the letter brief).
Janet Flanagan, Deputy Attorney General, argued the cause on behalf of amicus curiae, Attorney General of New Jersey (Deborah T. Poritz, Attorney General, attorney).
PER CURIAM.
The judgment is affirmed, substantially for the reasons expressed in Judge Skillman's majority opinion for the Appellate Division, reported at 270 N.J. Super. 55, 636 A.2d 553 (1994).
O'HERN, J., dissenting.
I would reverse, substantially for the reasons expressed in Judge Kestin's dissenting opinion, reported at 270 N.J. Super. 79, 636 A.2d 553 (1994).
For affirmance  Chief Justice WILENTZ, and Justices CLIFFORD, HANDLER, POLLOCK, GARIBALDI and STEIN  6.
For reversal  Justice O'HERN  1.